Citation Nr: 1039064	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  10-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
posttraumatic degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1946 and from June 1949 to June 1966, and he was a prisoner of 
war (POW) in North Korea from December 1950 to September 1953.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for posttraumatic 
degenerative disc disease of the lumbar spine and assigned a 20 
percent rating effective September 26, 2008.  

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) is inapplicable in this case. The Veteran holds a 
100 percent schedular rating for his service-connected 
disabilities, effective December 20, 2004, covering the entire 
period at issue in this case.  Consequently, the Board finds that 
any inferred claim for TDIU is rendered moot by the schedular 100 
percent rating. 38 C.F.R. § 4.16(a) (2010) (TDIU may be assigned 
only where the schedular rating is less than total).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected posttraumatic degenerative disc disease of 
the lumbar spine is manifested by complaints of pain in the 
lumbar spine and objective findings of no less than forward 
flexion to 50 degrees; extension to 12 degrees, left lateral 
flexion  to 15 degrees and right lateral flexion to 20 degrees, 
left and right lateral rotation to 25 degrees. 



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent 
for posttraumatic degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, and 4.71a, Diagnostic Codes 5235-
5243 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letter to the Veteran in October 
2008, before the original adjudication of the claim.  The October 
2008 letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial. See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  Private 
treatment reports and VA treatment records dated from 2009 to 
2010 were obtained and associated with the claims folder.  A VA 
examination was performed in 2008 in order to obtain medical 
evidence as to the nature and extent of the claimed disability.  
The Board finds that the VA examination report obtained in this 
case is adequate.  The VA examiner reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
claimed disability, and recorded pertinent findings consistent 
with the examination and record.  The Board finds that the VA 
examination report is probative.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159 (c)(4).  There is no identified relevant evidence 
that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2010).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).  In resolving this factual 
issue, the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  It is also necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3 (2010).  If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

As noted above, service connection for posttraumatic degenerative 
disc disease of the lumbar spine was granted in the December 2008 
rating decision on appeal with an initial 20 percent evaluation 
assigned, effective September 26, 2008, using Diagnostic Code 
5237.  38 C.F.R. § 4.71a (2010).

The General Rating Formula provides for the disability ratings 
under Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine.

Under the General Rating Formula as applicable to the Veteran's 
back disability, a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted when a 
Veteran exhibits forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating will be awarded when a 
Veteran displays unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

These ratings are warranted if the above-mentioned manifestations 
are present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2010)

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also, in pertinent part, provide the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation, and 
the normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of the disease or injury of the spine, the 
range of motion of the spine in particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4) indicates that each range of motion measurement should 
be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one of more of 
the following: difficulty walking because of the limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability 
of the thoracolumbar and cervical spine segments, except whether 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent evaluation 
and incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrants a 
20 percent evaluation.  A 40 percent evaluation is warranted when 
there are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months.  A 
60 percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, VA 
was required to apply the provisions of 38 C.F.R. §§ 4.40, and 
4.45, pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to muscles or 
nerves.  These determinations were, if feasible, to be expressed 
in terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or incoordination.

After careful review, the Board finds that the evidence 
preponderates against a schedular rating in excess of 20 percent 
for the Veteran's service connected posttraumatic degenerative 
disc disease of the lumbar spine.  Throughout the rating period 
on appeal, the Veteran has exhibited range of motion that most 
closely aligns with a 20 percent rating.

Of note, the Veteran underwent a VA examination in November 2008.  
The Veteran reported experiencing constant pain in the back which 
he rated as 10 out of 10 in severity.  At that time, the Veteran 
also reported weakness, stiffness, instability, fatigue, and lack 
of endurance.  He also complained of pain, numbness, and tingling 
in the legs, thighs and feet.  There were no bladder or bowel 
complaints noted.  Upon physical examination, there was 
tenderness of the lumbar spine with paravertebral spasms.  Range 
of motion testing revealed flexion to 50 degrees and extension to 
12 degrees.  Lateral flexion was to 20 degrees on the right and 
to 15 degrees on the left.  Right and left lateral rotation was 
to 25 degrees.  Pain was noted throughout the range of motion.  
There was no additional loss of motion with repetitive use.  Deep 
tendon reflexes were absent and muscle strength was 3 out of 5 
bilaterally with some incoordination.  The diagnosis at that time 
was degenerative disc disease of the lumbar spine, posttraumatic.  
Private treatment reports also reflect the Veteran's history and 
complaints of pain regarding the lumbar spine, but do not report 
range of motion findings in degrees.

The Board finds that the evidence does not support a rating in 
excess of 20 percent under any of the rating criteria pertaining 
to back disabilities.  Considering the General Rating Formula, 
the Board notes that a rating of 40 percent under the General 
Rating Formula requires evidence of forward flexion of the spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, which have not been shown in this case. 

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has 
also considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The 
Board notes that the findings do not support an increased 
evaluation due to functional loss, despite the Veteran's 
complaints of weakness, fatigue, stiffness, and lack of 
endurance.  Although the Veteran has complained of pain, there 
was no redness, locking, heat, or swelling noted.  The VA 
examiner further noted that there was no additional limitation of 
motion after repetitive use.  Therefore, an increased evaluation 
is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca.

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  As noted above, in order to 
warrant a rating higher than 20 percent under DC 5243, the 
evidence must show incapacitating episodes, requiring doctor-
prescribed bedrest, having a total duration of at least four 
weeks during the past 12 months.  In this case, there is no 
evidence of incapacitating episodes necessitating bedrest 
prescribed by a physician with a duration of at least four weeks 
during the past 12 months that would warrant a 40 percent 
evaluation under DC 5243.  Thus, a rating in excess of 20 percent 
is not warranted under Diagnostic code 5243, Note 1. 

Additional symptoms noted during the October 2008 VA examination 
and on various private treatment reports include the Veteran's 
complaint of pain, numbness, and tingling in the legs, thighs, 
and feet.  The Board notes that the Veteran is already assigned 
separate 20 percent ratings under 38 C.F.R. § 4.124a, DC 8520 for 
peripheral neuropathy of the left and right lower extremity.  

The only other bases for the assignment of a separate rating for 
a disability of the spine require there to be other neurologic 
abnormalities, including bowel and bladder impairment, associated 
with the service connected back disability.  However, there is no 
objective evidence of additional associated neurologic 
abnormalities and the preponderance of the evidence is against a 
finding of such impairments associated with the Veteran's back 
disability.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration has been given 
to assigning a staged rating; however, at no time during the 
period in question has the disability warranted more than the 20 
percent rating discussed above.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007);  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
In this instance, the Veteran's limitation of flexion and range 
of motion are clearly accounted for in Diagnostic Codes 5237-5243 
which compensate for limitations of flexion with or without pain.  
The Board finds these Diagnostic Codes adequately address the 
Veteran's symptoms.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the rating period on appeal is adequate, and no 
referral for an extraschedular evaluation is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

In summary, and for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is against 
a finding that the service-connected posttraumatic degenerative 
disc disease of the lumbar spine warrants any more than a 20 
percent evaluation.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
posttraumatic degenerative disc disease of the lumbar spine is 
denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


